Title: James Madison to Nicholas P. Trist, 29 April 1833
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier
                                
                                April 29. 1833.
                            
                        
                        I observe that you have received the appointment of Consul at Havanna. I doubt not that you have well weighed
                            the pro and the con; and I sincerely wish that the scale of the former may preponderate more in reality, than it may have
                            done in contemplation.
                        I am much in the arrears of the thanks due for your successive communications. It has been the effect of my
                            continued hopes that your promised visit would enable me to pay the debt ore tenus. Will you not still be able to make a
                            trip to this quarter before you proceed to your destination; to which you ought not to hasten, till the cause which
                            produced the vacancy shall no longer be formidable. With affecte. respects
                        
                            
                                James Madison
                            
                        
                    